                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DEANNA DORNAUS,
                                                                                        Case No. 18-cv-04085-PJH
                                  8                    Plaintiff,

                                  9              v.                                     ORDER COMPELLING ARBITRATION
                                                                                        AND STAYING ACTION
                                  10     BEST BUY CO., INC., et al.,
                                                                                        Re: Dkt. No. 42
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Best Buy Co., Inc.’s and Best Buy Stores L.P.’s (together, “Best Buy”) motion to

                                  15   compel arbitration and stay the action came on for hearing before this court on January 9,

                                  16   2019. Plaintiff appeared through her counsel, Sophia Gold. Defendants appeared

                                  17   through their counsel, Jonathan Bye. Having read the papers filed by the parties and

                                  18   carefully considered their arguments and the relevant legal authority, and good cause

                                  19   appearing, the court hereby rules as follows.

                                  20                                         BACKGROUND

                                  21   A.     Factual Background

                                  22          On July 9, 2018, plaintiff Deanna Dornaus, a California resident, filed a class

                                  23   action complaint against Best Buy. Dkt. 1. She amended the complaint on November

                                  24   14, 2018. FAC, Dkt. 40. That operative complaint states five claims: (1) fraud and

                                  25   fraudulent inducement; (2) negligent misrepresentation or omission; (3) Consumers Legal

                                  26   Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750 et seq.; (4) California Unfair Competition

                                  27   Law (“UCL”), Bus. & Prof. Code § 17200; and (5) unjust enrichment. In her prayer for

                                  28   relief, plaintiff seeks “[a]n order on behalf of the general public enjoining Best Buy from
                                  1    continuing to misrepresent and omit material facts . . . and requiring Best Buy to

                                  2    adequately disclose facts to render truthful its advertisements and representations[.]” Id.

                                  3    at 22 ¶ 5.

                                  4           The complaint alleges that on March 16, 2015, a Best Buy salesperson at a

                                  5    California Best Buy store urged her to sign up for Best Buy’s so-called “0% interest”

                                  6    promotion. Id. ¶¶ 33–35. She believed that, by signing up for a Best Buy credit card, her

                                  7    purchase would not accrue interest during an 18-month promotional period, but in reality

                                  8    her purchase accrued retroactive interest. Id. ¶¶ 22, 33–39. Plaintiff alleges that Best

                                  9    Buy engages in the same deceptive conduct throughout the State of California, and she

                                  10   asserts claims on behalf of a putative class of “[a]ll persons in the State of California who,

                                  11   within the applicable statute of limitations preceding the filing of this action through class

                                  12   certification, made purchases on store-issued credit and were later charged retroactive,
Northern District of California
 United States District Court




                                  13   lump-sum interest on an amount greater than the balance remaining at the end of the

                                  14   promotional period.” Id. ¶ 42.

                                  15          The parties had entered into an arbitration agreement (the “Agreement”), which

                                  16   neither party disputes. Opp. at 1 n.1; Motgomery Decl., Dkt. 42-1 ¶ 8 & Ex. 3 (Exhibit 3 is

                                  17   the “Agreement”). Defendant now moves to compel arbitration. Dkt. 42.

                                  18   B.     The Agreement

                                  19          The Agreement’s arbitration provision includes the following relevant language:

                                  20                 THIS ARBITRATION PROVISION IS GOVERNED BY THE
                                  21                 FEDERAL ARBITRATION ACT (FAA), AND SHALL BE
                                                     INTERPRETED IN THE BROADEST WAY THE LAW WILL
                                  22                 ALLOW.

                                  23                 Covered claims
                                  24
                                                     •   You or we may arbitrate any claim, dispute or controversy
                                  25                     between you and us arising out of or related to your
                                                         account, a previous related account or our relationship
                                  26                     (called “Claims”).
                                                     •   If arbitration is chosen by any party, neither you nor we will
                                  27                     have the right to litigate that Claim in court or have a jury
                                  28                     trial on that Claim.

                                                                                      2
                                  1                Except as stated below, all Claims are subject to arbitration,
                                  2                no matter what legal theory they’re based on or what remedy
                                                   (damages, or injunctive or declaratory relief) they seek[.]
                                  3
                                                   ....
                                  4
                                                   Arbitration limits
                                  5

                                  6                •   Individual Claims filed in a small claims court are not
                                                       subject to arbitration, as long as the matter stays in small
                                  7                    claims court.
                                                   •   We won’t initiate arbitration to collect a debt from you
                                  8                    unless you choose to arbitrate or assert a Claim against
                                  9                    us. . . .
                                                   •   Claims brought as part of a class action, private attorney
                                  10                   general or other representative action can be arbitrated
                                                       only on an individual basis. The arbitrator has no authority
                                  11                   to arbitrate any claim on a class or representative basis
                                                       and may award relief only on an individual basis. If
                                  12
Northern District of California




                                                       arbitration is chosen by any party, neither you nor we may
 United States District Court




                                  13                   pursue a Claim as part of a class action or other
                                                       representative action. Claims of 2 or more persons may
                                  14                   not be combined in the same arbitration. However,
                                                       applicants, co-applicants, authorized users on a single
                                  15                   account and/or related accounts, or corporate affiliates are
                                                       here considered as one person.
                                  16

                                  17               ....

                                  18               Survival and Severability of Terms
                                  19               This arbitration provision shall survive changes in this
                                                   Agreement and termination of the account or the relationship
                                  20
                                                   between you and us, including the bankruptcy of any party
                                  21               and any sale of your account, or amounts owed on your
                                                   account, to another person or entity. If any part of this
                                  22               arbitration provision is deemed invalid or unenforceable, the
                                                   other terms shall remain in force, except that there can be no
                                  23               arbitration of a class or representative Claim. This arbitration
                                  24               provision may not be amended, severed or waived, except as
                                                   provided in this Agreement or in a written agreement between
                                  25               you and us.

                                  26
                                       Agreement at 6–7.
                                  27

                                  28
                                                                                   3
                                  1                                            DISCUSSION

                                  2    A.     Legal Standard

                                  3           “The party seeking arbitration bears the burden of proving the existence of an

                                  4    arbitration agreement, and the party opposing arbitration bears the burden of proving any

                                  5    defense, such as unconscionability.” Pinnacle Museum Tower Assn. v. Pinnacle Mkt.

                                  6    Dev. (US), LLC, 55 Cal. 4th 223, 236 (2012).

                                  7           The “first principle” that underscores the U.S. Supreme Court’s arbitration

                                  8    decisions is that “[a]rbitration is strictly a matter of consent, and thus is a way to resolve

                                  9    those disputes—but only those disputes—that the parties have agreed to submit to

                                  10   arbitration.” Granite Rock Co. v. Int’l B’hd of Teamsters, 561 U.S. 287, 299 (2010)

                                  11   (quotations and citations omitted); see also First Options of Chicago, Inc. v. Kaplan, 514

                                  12   U.S. 938, 943 (1995). Thus, “a court may order arbitration of a particular dispute only
Northern District of California
 United States District Court




                                  13   where the court is satisfied that the parties agreed to arbitrate that dispute.” Granite

                                  14   Rock, 561 U.S. at 297.

                                  15          Under the Federal Arbitration Act, 9 U.S.C. §§ 1, et seq. (“FAA”), any party bound

                                  16   to an arbitration agreement that falls within the scope of the FAA may bring a motion in

                                  17   federal district court to compel arbitration and stay the proceeding pending resolution of

                                  18   the arbitration. 9 U.S.C. §§ 3–4; see also Lifescan, Inc. v. Premier Diabetic Servs., Inc.,

                                  19   363 F.3d 1010, 1012 (9th Cir. 2004); Circuit City Stores, Inc. v. Adams, 532 U.S. 105,

                                  20   119 (2001) (FAA applies to arbitration agreements in any contract affecting interstate

                                  21   commerce). The FAA requires the court to compel arbitration of issues covered by the

                                  22   arbitration agreement. Dean Witter Reynolds, Inc., v. Byrd, 470 U.S. 213, 218 (1985). In

                                  23   ruling on a motion to compel arbitration under the FAA, the district court’s role is typically

                                  24   limited to determining whether (i) an agreement exists between the parties to arbitrate;

                                  25   (ii) the claims at issue fall within the scope of the agreement; and (iii) the agreement is

                                  26   valid and enforceable. Lifescan., 363 F.3d at 1012; Chiron Corp. v. Ortho Diagnostic

                                  27   Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). If the answers are yes, the court must

                                  28   enforce the agreement. Lifescan, 363 F.3d at 1012.
                                                                                      4
                                  1           The FAA provides that arbitration clauses “shall be valid, irrevocable, and

                                  2    enforceable, save upon such grounds as exist at law or in equity for the revocation of any

                                  3    contract.” 9 U.S.C. § 2. Thus, state contract defenses may be applied to invalidate

                                  4    arbitration clauses if those defenses apply to contracts generally. Doctor’s Assocs., Inc.

                                  5    v. Casarotto, 517 U.S. 681, 687 (1996); see also Rent-A-Center, West, Inc. v. Jackson,

                                  6    561 U.S. 63, 68 (2010).

                                  7           “[A]ny doubts concerning the scope of arbitrable issues should be resolved in favor

                                  8    of arbitration[.]” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–

                                  9    25 (1983). Nevertheless, a motion to compel arbitration should be denied if “it may be

                                  10   said with positive assurance that the arbitration clause is not susceptible of an

                                  11   interpretation that covers the asserted dispute.” AT&T Techs., Inc. v. Commc’n Workers,

                                  12   475 U.S. 643, 650 (1986).
Northern District of California
 United States District Court




                                  13   B.     Analysis

                                  14          The court assess three issues when determining whether to compel arbitration:

                                  15   whether (i) an agreement exists between the parties to arbitrate; (ii) the claims at issue

                                  16   fall within the scope of the agreement; and (iii) the agreement is valid and enforceable.

                                  17   Lifescan., 363 F.3d at 1012. The parties agree that the first two issues support

                                  18   arbitration. The parties dispute whether the Agreement is valid and enforceable.

                                  19          Plaintiff argues that the Agreement violates California contract law—as expressed

                                  20   in McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017)—by preventing any award of public

                                  21   injunctive relief, while defendant argues that this court should decline to follow McGill

                                  22   because the FAA preempts its holding. The court considers McGill’s effect on the terms

                                  23   of the Agreement.

                                  24          1.     Whether the Agreement Precludes Public Injunctive Relief in Violation

                                  25                 of McGill

                                  26          State contract defenses may invalidate arbitration clauses if those defenses apply

                                  27   to contracts generally. Doctor’s Assocs., Inc., 517 U.S. at 687. Contracts that prevent all

                                  28   adjudication of public injunctive relief—in any forum—are impermissible under California
                                                                                     5
                                  1    law. McGill, 2 Cal. 5th at 961 (“insofar as the arbitration provision here purports to waive

                                  2    McGill’s right to request in any forum such public injunctive relief, it is invalid and

                                  3    unenforceable under California law”). That includes contracts that compel all claims to

                                  4    arbitration, yet allow only pursuit of individual relief (solely on behalf of oneself) in that

                                  5    forum. See id.; Blair v. Rent-A-Ctr., Inc., Case No. 17-cv-02335-WHA, 2017 WL

                                  6    4805577, at *5 (N.D. Cal. Oct. 25, 2017) (“the arbitrator was prohibited from ‘award[ing]

                                  7    relief that would affect RAC account holders other than [the customer]’”); Roberts v.

                                  8    AT&T Mobility LLC, Case No. 15-cv-03418-EMC, 2018 WL 1317346, at *4 (N.D. Cal.

                                  9    Mar. 14, 2018) (arbitrator was prohibited from awarding relief for or against anyone who

                                  10   was not a party to arbitration); McArdle v. AT&T Mobility LLC, Case No. 09-cv-01117-

                                  11   CW, 2017 WL 4354998, at *1 (N.D. Cal. Oct. 2, 2017) (“The arbitrator may award

                                  12   declaratory or injunctive relief only in favor of the individual party seeking relief and only
Northern District of California
 United States District Court




                                  13   to the extent necessary to provide relief warranted by that party’s individual claim.”).

                                  14   However, a contract compelling arbitration of a claim seeking a remedy of public

                                  15   injunctive relief that allows the arbitrator to award such relief is valid and enforceable

                                  16   under McGill.

                                  17          The court first assesses whether the Agreement prohibits adjudicating claims

                                  18   seeking public injunctive relief in any forum. If it does, the offending provision is invalid

                                  19   and unenforceable under California law.

                                  20          The Agreement provides, in relevant part:

                                  21                   •   You or we may arbitrate any claim, dispute or controversy
                                  22                       between you and us arising out of or related to your
                                                           account, a previous related account or our relationship
                                  23                       (called “Claims”).
                                                       •   If arbitration is chosen by any party, neither you nor we will
                                  24                       have the right to litigate that Claim in court or have a jury
                                                           trial on that Claim.
                                  25

                                  26                   Except as stated below, all Claims are subject to arbitration,
                                                       no matter what legal theory they’re based on or what remedy
                                  27                   (damages, or injunctive or declaratory relief) they seek[.]

                                  28                   ....
                                                                                        6
                                  1                  •   Claims brought as part of a class action, private attorney
                                  2                      general or other representative action can be arbitrated
                                                         only on an individual basis. The arbitrator has no
                                  3                      authority to arbitrate any claim on a class or representative
                                                         basis and may award relief only on an individual basis.
                                  4                      If arbitration is chosen by any party, neither you nor we
                                                         may pursue a Claim as part of a class action or other
                                  5                      representative action.
                                  6    Agreement at 6–7 (emphasis added).
                                  7           The first two bulleted paragraphs quoted above provide that if either party elects
                                  8    arbitration of a claim (even a claim seeking public injunctive relief), it must be arbitrated
                                  9    and cannot be litigated in court. The final bulleted paragraph quoted above provides that,
                                  10   if a party elects arbitration, the arbitrator can award relief only on an individual basis.
                                  11   That provision precludes the arbitrator from awarding public injunctive relief, which is
                                  12
Northern District of California




                                       relief intended to benefit those other than the individual bringing the claim. See Blair,
 United States District Court




                                  13   2017 WL 4805577, at *5; Roberts, 2018 WL 1317346, at *4; McArdle, 2017 WL 4354998,
                                  14   at *1; cf. Magana v. DoorDash, Inc., No. 18-cv-03395-PJH, 2018 WL 5291988, at *7
                                  15   (N.D. Cal. Oct. 22, 2018) (the agreement prohibited class actions, but not claims seeking
                                  16   public injunctive relief, and allowed the arbitrator to award “all remedies . . . which would
                                  17   otherwise be available in a court of law”).
                                  18          As such, the Agreement allows a party to prevent adjudication of public injunctive
                                  19   relief in any forum by electing arbitration, which McGill does not permit.
                                  20          2.     Whether the FAA Preempts McGill
                                  21          Defendant argues that the court should decline to follow McGill because it is
                                  22   preempted by the FAA. The FAA “preempts state law to the extent that it stands as an
                                  23   obstacle to the accomplishment and execution of the full purposes and objectives of
                                  24   Congress.” Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 432 (9th Cir. 2015)
                                  25   (internal quotation marks and citations omitted). First, “[t]he final clause of [9 U.S.C.] § 2,
                                  26   its saving clause, permits agreements to arbitrate to be invalidated by generally
                                  27   applicable contract defenses, such as fraud, duress, or unconscionability, but not by
                                  28   defenses that apply only to arbitration or that derive their meaning from the fact that an
                                                                                      7
                                  1    agreement to arbitrate is at issue.” Id. (internal quotation marks omitted). Second,

                                  2    “[e]ven if a state-law rule is ‘generally applicable,’ it is preempted if it conflicts with the

                                  3    FAA's objectives.” Id. (citing AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 343

                                  4    (2011)).

                                  5           First, to fall within the ambit of § 2’s saving clause, the McGill rule must be a

                                  6    generally-applicable contract defense rather than a defense that applies only to

                                  7    arbitration. 9 U.S.C. § 2; Sakkab, 803 F.3d at 432. The California Supreme Court has

                                  8    unequivocally stated that the prohibition of a public injunctive relief award in any forum “is

                                  9    a ground under California law for revoking any contract.” McGill, 2 Cal. 5th at 962 (“The

                                  10   contract defense at issue here—‘a law established for a public reason cannot be

                                  11   contravened by a private agreement’ (Civ. Code, § 3513)—is a generally applicable

                                  12   contract defense, i.e., it is a ground under California law for revoking any contract.”).
Northern District of California
 United States District Court




                                  13   Therefore, the McGill rule is a generally-applicable contract defense. See generally

                                  14   McArdle, 2017 WL 4354998, at *4 (“The McGill rule is a generally-applicable contract

                                  15   defense. . . . [T]he parties are free to contract for any procedures they choose for

                                  16   arbitrating, or litigating, public injunctive relief claims.”); Roberts, 2018 WL 1317346, at *6

                                  17   (N.D. Cal. Mar. 14, 2018).

                                  18          Second, the court assesses whether the McGill rule conflicts with the FAA’s

                                  19   objectives, applying “ordinary conflict preemption principles to determine whether a state-

                                  20   law rule conflicts with a federal statute containing a saving clause.” Sakkab, 803 F.3d at

                                  21   433. “In determining whether a state law is impliedly preempted, ‘the purpose of

                                  22   Congress is the ultimate touchstone.’” Id. (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470,

                                  23   485 (1996)).

                                  24          “The Supreme Court has stated that Congress enacted the FAA to ‘overrule the

                                  25   judiciary’s longstanding refusal to enforce agreements to arbitrate and to place such

                                  26   agreements upon the same footing as other contracts.’” Id. at 434 (quoting Granite Rock,

                                  27   561 U.S. at 302). “The FAA therefore preempts state laws prohibiting the arbitration of

                                  28   specific types of claims.” Id. The California Supreme Court's decision in McGill
                                                                                        8
                                  1    expresses no preference regarding whether claims seeking public injunctive relief are

                                  2    litigated or arbitrated. The McGill rule does not prohibit the arbitration of any type of

                                  3    claim or relief—it provides only that the ability to seek public injunctive relief may not be

                                  4    waived outright.

                                  5           “Concepcion requires us to examine whether the waived claims mandate

                                  6    procedures that interfere with arbitration[.]” Sakkab, 803 F.3d at 436–37. The Sakkab

                                  7    court found that arbitrations under the California Private Attorneys General Act (“PAGA”)

                                  8    do not have onerous procedures that would interfere with arbitration. Id. at 436. The

                                  9    Ninth Circuit distinguished PAGA claims from class action claims. PAGA claims do not

                                  10   provide a right for others to join the action, so there “is no need to protect absent

                                  11   employees’ due process rights in PAGA arbitrations.” Id. Instead, PAGA claims primarily

                                  12   carry a potential remedy that reflects vindication of claims on behalf of the state. So, an
Northern District of California
 United States District Court




                                  13   agreement to waive PAGA claims “is effectively an agreement to limit the penalties an

                                  14   employee-plaintiff may recover on behalf of the state.” Id.

                                  15          The adjudication of claims seeking public injunctive relief mirrors the Sakkab

                                  16   court’s analysis of PAGA claims. Claims seeking public injunctive relief do not

                                  17   necessarily require the procedural complexities of class claims—there is no notice to the

                                  18   public, no opportunity for others to join, and no concern for others’ due process rights.

                                  19   Instead, like PAGA claims, claims seeking public injunctive relief are claims for which an

                                  20   enhanced remedy may be available. E.g., Roberts, 2018 WL 1317346, at *7 (“The issues

                                  21   of class notice and multi-faceted elements which inform class certification particularly

                                  22   under Rule 23(b)(3) do not obtain where a public injunction is sought under 17200.”).

                                  23   Unlike the issue the Supreme Court faced in Concepcion, there are no concerns here

                                  24   about forcing the procedures of class actions onto arbitration. See Sakkab, 803 F.3d at

                                  25   436–37 (in the context of PAGA); see also Roberts, 2018 WL 1317346, at *6 (“If the

                                  26   California state law rule (Iskanian) prohibiting waiver of representative PAGA claims (in

                                  27   any forum) does not interfere with the fundamental attributes of arbitration, then it is

                                  28   difficult to see how the California state law rule (McGill) prohibiting waiver of public
                                                                                      9
                                  1    injunctive relief (in any forum) could.”).1

                                  2            3.    Whether the Public Injunctive Relief Bar is Severable

                                  3            Given that the Agreement contains invalid terms under McGill, the court turns to

                                  4    their effect on the enforceability of the Agreement. “The procedure to be followed here is

                                  5    dictated . . . by the specific procedures contracted to by the parties in the arbitration

                                  6    agreement at issue here.” McArdle, 2017 WL 4354998, at *4.

                                  7            In a section titled “Survival and Severability of Terms,” the Agreement provides in

                                  8    part:

                                  9                  If any part of this arbitration provision is deemed invalid or
                                                     unenforceable, the other terms shall remain in force, except
                                  10                 that there can be no arbitration of a class or representative
                                                     Claim. This arbitration provision may not be amended, severed
                                  11                 or waived, except as provided in this Agreement or in a written
                                                     agreement between you and us.
                                  12
Northern District of California
 United States District Court




                                  13   Agreement at 7.

                                  14           Contrary to plaintiff’s arguments, the agreement plainly does not contain a “poison

                                  15   pill” provision invalidating the entire arbitration provision. Rather, as quoted above, “[i]f

                                  16   any part of this arbitration provision is deemed invalid or unenforceable, the other terms

                                  17   shall remain in force[.]” Id. Here, there are two terms that together create an

                                  18   unenforceable result. The first is that the arbitrator can grant only individual relief. The

                                  19   second is that any party can elect to arbitrate any dispute, thereby eliminating the right to

                                  20   seek a remedy in court. Relaxing either could bring the Agreement in line with McGill’s

                                  21   requirements.2

                                  22

                                  23
                                       1
                                         Defendant also argues that McGill conflicts “directly” with Supreme Court and Ninth
                                       Circuit precedent upholding the “effective vindication” exception. Mot. at 19–20; Reply at
                                  24   4–5. The court is perplexed by the argument, because “effective vindication” is irrelevant
                                       to the issues presented by this motion. That exception applies to federal claims, and
                                  25   neither plaintiff, Sakkab, nor McGill relies on it. Moreover, the Ninth Circuit has directly
                                       rejected the argument in an analogous context. Sakkab, 803 F.3d at 433 n.9 (“The
                                  26   ‘effective vindication’ exception, which permits the invalidation of an arbitration
                                       agreement when arbitration would prevent the ‘effective vindication’ of a federal statute,
                                  27   does not extend to state statutes.”) (quoting Ferguson v. Corinthian Colls., Inc., 733 F.3d
                                       928, 936 (9th Cir. 2013)). Contrary to defendant’s argument, generally-applicable state-
                                  28   law contract defenses can invalidate arbitration agreements.
                                       2
                                         Plaintiff argues that the contract’s saving clause, which provides “there can be no
                                                                                      10
                                  1           Both parties have argued that, if the Agreement is unenforceable as written under

                                  2    McGill, that at least “the claim for public injunctive relief would remain with the Court to

                                  3    resolve[.]” Reply at 6; see also Opp. at 12 (arguing that the entire action should remain

                                  4    with this court). The court agrees. While the remainder of plaintiff’s action must be

                                  5    compelled to arbitration under the terms of the Agreement—including all questions of

                                  6    liability—the court shall retain jurisdiction over the adjudication of plaintiff’s request for

                                  7    public injunctive relief, should defendant be found liable for the California statutory

                                  8    claims, which are brought on behalf of the public and for which public injunctive relief may

                                  9    be available.

                                  10          Given that all issues other than the potential award of public injunctive relief are

                                  11   subject to arbitration and will predominate over the relatively narrow issues concerning

                                  12   the propriety and scope of a public injunctive relief award, this action is STAYED in its
Northern District of California
 United States District Court




                                  13   entirety until such arbitration has been had in accordance with the terms of the

                                  14   agreement. See 9 U.S.C. § 3.

                                  15          Given the above analysis, the court need not reach defendant’s arguments

                                  16   concerning the propriety or merits of plaintiff’s request for public injunctive relief at this

                                  17   time. This order shall not prevent defendant from raising those arguments before this

                                  18   court again when litigating the remedy of public injunctive relief following arbitration.

                                  19                                           CONCLUSION

                                  20          For the foregoing reasons, plaintiff is COMPELLED TO ARBITRATE HER CLAIMS

                                  21   AGAINST BEST BUY in accordance with this order. The decision of whether to award

                                  22   the remedy of public injunctive relief IS NOT COMPELLED TO ARBITRATION, and this

                                  23

                                  24
                                       arbitration of a class or representative Claim,” means there can be no arbitration of a
                                  25   claim seeking public injunctive relief. Not so. An individual claim seeking a public
                                       injunctive relief remedy is not a class or representative claim. McGill, 2 Cal. 5th at 959–
                                  26   61 (explaining that an action seeking public injunctive relief is not a “representative
                                       action”); see also Magana, 2018 WL 5291988, at *7 (“a claim for public injunctive relief is
                                  27   not a class, collective, or representative action”); Lee v. Postmates Inc., No. 18-cv-03421-
                                       JCS, 2018 WL 4961802, at *9 (N.D. Cal. Oct. 15, 2018) (“a request for public injunctive
                                  28   relief does not require a claim to be brought as a class or representative action, but is
                                       instead a remedy available to an individual private plaintiff”).
                                                                                     11
                                  1    court retains jurisdiction over that dispute, which will be resolved, if necessary, after

                                  2    liability is determined. The entire action is hereby STAYED until such arbitration has

                                  3    been had in accordance with the terms of the Agreement.

                                  4           IT IS SO ORDERED.

                                  5    Dated: February 14, 2019

                                  6                                                  __________________________________
                                                                                     PHYLLIS J. HAMILTON
                                  7                                                  United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     12
